 In the Matter Of PULLMAN-STANDARD CAR MANUFACTURING COMPANY(HASKELL & BARKER PLANT)andBROTHERHOOD RAILWAY CARMENOF AMERICACase No. R-2302.-Decided February 13, 1941Jurisdiction:railroad equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: par-ties stipulated at the hearing that the Company refused to accord the unionrecognition pending certification by the Board ; pay-roll date preceding strikeagreed to by parties directed to be used; election necessary.Unit Appropriate for CollectiveBargaining:all production employees, leaders,inspectors, hourly paid clerks, maintenance employees, watchmen, shop engi-neering employees on the hourly pay roll, and powerhouse employees, butexcluding general office employees, foremen, assistant foremen, nurses, thechief of the police, the safety director, the assistant safety director, shopengineering employees on the monthly pay roll, shop clerks on the monthlypay roll, time checkers, on the monthly pay roll, the general office janitor,and the sprinkler.'Watchmen, hourly paid engineers, and powerhouse employees includedin the unit notwithstanding contentions of the Company that they should beexcludedwhere the Company's showing does not demonstrate the pro-priety of excluding these employees and where nothing in the record indi-cates that these employees do not desire to, or cannot effectively function asparts of the plant unit which the union, the only labor organization involvedrequests.Mr. Joe Frank Allen,ofMt. Vernon, Ill., andMr. Charles W.Burchfield,of Kansas City, Mo., for the union.Winston, Strawn & Shaw,of Chicago, Ill., byMr. G. B. Christen-sen,for the Company.Mr. Edward Scheunemann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 29, 1941, Brotherhood Railway Carmen of America,herein called the Union, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition, and on January 31,1941, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees of29 N. L. R. B., No. 103.600 PULLMAN-STANDARD CAR MANUFACTURING601Pullman-Standard Car Manufacturing Company (Haskell & BarkerPlant),Michigan City, Indiana, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On January 31, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered'an investigation and authorized the Regional Director' to conductit and to provide for an appropriate hearing upon due, notice.On January 31, 1941, the Regional_ Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to the notice, a hearing was held on February6, 1941, in Michigan City, Indiana, before Robert R."Rissman, theTrial Examiner duly designated by the Board.The Company, rep-resented by counsel, and the Union, by counsel and one of its officials,participated in the hearing and were afforded full opportunity tobe heard, to examine, and cross-examine witnesses, and to introduceevidence bearing on the issues:During the course of the hearingthe,Trial Examiner made a number of rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation with its principal officeand place of business in Chicago, Illinois, is engaged-in the design,manufacture; sale, and distribution of passenger and freight railroadcars, locomotive equipment, accessories, and other products.It main-tains and operates factories at Chicago, Illinois;Worcester, Massa-chusetts ; Baltimore, Maryland ; Bessemer, Alabama ; Butler, Pennsyl-vania; New Orleans, Louisiana; Houston, Texas; Hammond, Indi-ana ; and Michigan City, Indiana. The present proceeding isconcerned with the Michigan City plant.During the year 1940 the Company purchased raw materials valuedat approximately $13,763,832.35, for,use in its Michigan City, Indi-ana, plant, and it obtained approximately 68 per cent in value ofsuch materials outside the State of Indiana.During the same periodthe Company sold products valued at approximately $20,329,573,17,from its Michigan City, Indiana, plant, and it shipped approximately96.9 per cent in value of such products outside the State of Indiana. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDBrotherhood Railway Carmen of America is a labor organizationaffiliatedwith the American Federation of Labor. It admits tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the Union stipulated at the hearing that theUnion had requested the Company to recognize it as exclusive repre-sentative of the Company's employees in an appropriate unit and thatthe Company had refused recognition pending certification of theUnion by the Board: It appears that the Union has substantialmembership among the employees in the -unit hereinafter foundappropriate.)We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agree, and we find, that productionemployees, leaders, inspectors, hourly paid clerks, and maintenanceemployees should be included in the appropriate unit; and thatgeneraloffice employees, foremen, assistant foremen, nurses, the chiefof police, the safety director, the assistant safety director, shop en-gineering employees on the monthly pay roll, shop clerks on themonthly pay roll, time checkers on the monthly pay roll, thegeneraloffice janitor, and the sprinkler, should be excluded from the appro-priate unit.The Union contends that watchmen, shop engineeringiThere wasintroduced in evidenceat the hearinga statementby the Regional Directorshowing thatthe Unionhad submittedto him 1248 authorizationcards,of which 1242were dated between July 1940 and February 1941, and 6 wereundated, and all of whichstated thatthe persons signing the cardswere employees of the CompanyAll of thecards appearedto beargenuine, original signatures.The RegionalDirector reportedfurther that the Companyhad refusedto submita pay roll containingthe names of thepersons in its employ for the purpose of comparingtherewiththe authorization cardssubmittedby the Union. PULLMAN-STANDARD CAR MANUFACTURING603employees on the hourly pay roll,and powerhouse employees shouldalso be included in the unit and the Company contends that theyshould be excluded.The Company employs approximately 13 watchmen whose soleduties areto guard the Company's property when the plant,or a partthereof,isnot in-operation.There are approximately three shopengineering employees on an hourly basis.They are engaged indrafting designs for tools and dies under the supervision of the chiefdie designers.The Company contends that they should be excludedfrom the unit because the designs upon which they work are secretand their work is thus confidential.The Company employs approxi-mately 11 employees in its powerhouse.They are engaged in main-taming power generating equipment and a continual flow of powertomachinery and equipment in the entire plant. The Companycontends that they should be excluded from the unit because the con-tinued operation of the powerhouse is necessary for the protectionof the plant and, to some extent, the entire community,againstfires.The Company's showing does not demonstrate the propriety ofexcludingwatchmen, hourly paid engineers,or powerhouse em-ployees.There is nothing in the record to indicate that these em-ployees do not desire to, or cannot effectively, function as- partsof the plant unit which the Union,the only labor organizationinvolved,requests.Under the circumstances of this case we findthat watchmen, hourly paidengineers,and powerhouse employeesbelong in the appropriate unit.We find that all production employees,leaders, inspectors,hourlypaid clerks,maintenance employees,watchmen, shop engineeringemployees on the hourly pay roll,and powerhouse employees, butexcluding general office employees,foremen, assistant foremen, nurses,the chief of police,the safety director,the assistant safety director,shop engineering employees on the monthly pay roll,shop clerks onthe monthly pay roll, time checkers on the monthly pay roll,the gen-eral office janitor,and the sprinkler,constitute a unit appropriatefor purposes of collective bargaining and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF -REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot.The Company and the Union agree thatJanuary 22,1941, the day preceding a strike was called by the Union, 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe used to determine the eligibility of employees to vote in the elec-tion.We find no reason to depart from the agreement of the partiesand shall direct that January 22, 1941, be used to determine eligibilityto vote in the election.Upon the basis of the above findings of fact and -upon the entirerecord in the-case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Pullman-Standard Car ManufacturingCompany (Haskell & Barker Plant), Michigan City, Indiana, withinthemeaning of Section 9 (c) and Section 2 (6) and (7) of theNational .Labor Relations Act.2.All production employees, leaders, inspectors, hourly paid clerks,maintenance employees, watchmen, shop engineering employees onthe hourly pay roll, and powerhouse employees, but excluding gen-eral, office employees, foremen, assistant foremen, nurses, the chiefof police, the safety director, the assistant safety director, shopengineering employees on the monthly pay roll, shop clerks on themonthly pay roll, time checkers on the monthly pay roll, the generaloffice janitor, and the sprinkler, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION 'OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 'and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby.DIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargain-ing with Pullman-Standard Car Manufacturing Company (Haskell &Barker Plant), Michigan City, Indiana, an election by secret ballotshall be conducted as soon as possible but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director, for the Thirteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to' Article III, Section 9, of said Rules and Regulations,among all production employees, leaders, inspectors, hourly paidclerks,maintenance employees, watchmen, shop engineering em-ployees on the hourly pay roll, and powerhouse employees who wereemployed on January 22, 1941, any employees who did not work on PULLMAN-STANDARD CAR MANUFACTURING605that date because they were ill or on vacation, and any employeeswho were then or have since been temporarily, laid off, but excludinggeneral office employees, foremen, assistant foremen,nurses,the chief,of police, the safety director, the assistant, safety director, shop en-gineering employees -on the monthly pay roll, shop clerks, on themonthly pay roll, time checkers on the monthly pay roll, the generaloffice janitor, and the sprinkler, and. any employees who have sincequit or been discharged for cause, to determine whether or not they,desire to be represented by Brotherhood Railway Carmen of Americafor the purposes of collective bargaining.,